Cite as 2022 Ark. 15
                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered:   January 27, 2022
 IN RE ADMINISTRATIVE PLANS FOR
 CIRCUIT COURTS




                                        PER CURIAM

       Administrative Order No. 14 requires an administrative plan to facilitate the best use

of available judicial and support resources within each district so that cases will be resolved

in an efficient and prompt manner. Today, we approve the administrative plans submitted

for the following circuit courts:      Fifth Circuit, Seventh Circuit, Fifteenth Circuit,

Eighteenth-East Circuit, and Nineteenth-East Circuit.

       The administrative plans for these circuits are effective as of January 1, 2022.